FILED
                              NOT FOR PUBLICATION                           FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE LUIS JUAREZ-ZAMORANO;                        No. 07-71744
 GABRIELA MURILLO JUAREZ,
                                                   Agency Nos. A076-844-289
               Petitioners,                                    A076-844-290

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Luis Juarez-Zamorano and Gabriela Murillo Juarez, married natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion,

Valeriano v. Gonzales, 474 F.3d 669, 672 (9th Cir. 2007), we deny in part and

dismiss in part the petition for review.

       The BIA did not abuse its discretion by denying petitioners’ motion to

reopen as untimely, because it was filed more than two years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish that they

warranted equitable tolling, see Valeriano, 474 F.3d at 674-75.

       We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings. Ekimian v. INS, 303 F.3d 1153, 1157-59

(9th Cir. 2002).

       We also lack jurisdiction to review whether the BIA properly reduced

petitioners’ voluntary departure period in its January 8, 2004 order, because this

petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); see also

Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005).

       Petitioners’ contention that the BIA failed to adequately explain its reasons

for denying the motion to reopen is not supported by the record.

       Petitioners’ motion for stay of voluntary departure is denied.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LA/Research                                2                                     07-71744